Citation Nr: 0112557	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  93-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for skin rashes, including 
a skin disorder due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	F. Pasculli, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, brother, and sister


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1967.

This appeal arises from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that inter alia denied entitlement to 
service connection for skin rashes and impetigo of the face.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The case was remanded in June 1995 for a hearing.  During an 
October 1995 hearing before a member of the Board, the 
veteran withdrew his appeal for service connection for 
impetigo. 

The Board again remanded the case in July 1997 for additional 
development, including consideration of exposure to 
herbicides as a possible cause of skin rash.  In the interim, 
the Board member who conducted the hearing left the Board.  
The Board notified the veteran and his attorney that he had a 
right to another hearing and advised the veteran to respond 
within 30 days or the Board would assume that no hearing was 
desired.  The veteran did not respond and the Board therefore 
assumes that he does not desire another hearing. 

Service connection for tinnitus was granted by the RO in an 
August 2000 rating decision and is no longer an issue on 
appeal. 


FINDINGS OF FACT

1.  All necessary development has been accomplished and all 
evidence necessary for resolution of the issue has been 
obtained by the RO.

2.  There is no medical evidence demonstrating that the 
veteran has a chronic skin disability manifested by 
intermittent rashes.


CONCLUSION OF LAW

Skin rash was not incurred in or aggravated by active service 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

There is no evidence that any claimed skin condition existed 
prior to entry onto active duty.  The veteran's service 
department records reflect that he served as a rifleman in 
Vietnam for approximately thirteen months from May 1966 to 
June 1967.  He was treated for impetigo contagiosa of the 
hands, face, and arms in March 1967, which had been present 
for about three weeks.  A report notes that the skin lesions 
responded nicely to soaks, pHisoHex scrub, penicillin, 
Piperazine, and Tetrachloroethylene and suggests that those 
treatments were necessary because of his peripheral 
Eosinophilia.  Diagnoses of impetigo contagiosa and 
intestinal parasites were given.  An April 1967 report notes 
treatment for strongyloidiasis.  There was no separation 
examination report of record.

The veteran submitted a claim for service connection for a 
nervous condition in 1974; however, he did not mention a skin 
condition.

The National Personnel Records Center (NPRC) indicated in 
January 1975 that all available medical records had been 
forwarded to the RO. 

In May 1992, the veteran submitted a claim for service 
connection for rashes and impetigo, among others.  The RO 
obtained VA outpatient treatment reports dated in the early 
1990; however, these do not mention skin rash.  

In June 1992, the veteran underwent a VA skin examination.  
The examiner noted multiple benign hyperpigmented macules on 
the veteran's back consistent with benign intradermal nevi 
and further remarked that the skin was otherwise normal.  The 
diagnosis was negative skin examination.  

In November 1992, the RO denied a claim of service connection 
for rashes.  

In June 1995, the Board remanded the case for a hearing.  

The veteran testified before a member of the Board in October 
1995 that he was treated for skin rashes in Vietnam in 1967 
and that he had periodic outbreaks of the same thing at 
various times thereafter.  The veteran's spouse testified 
that the facial outbreaks were definitely visible at least 
twice per year, usually during warm weather (transcript pages 
23-24). 

The Board remanded the case in July 1997 for a VA skin 
examination, a medical opinion, and consideration of Agent 
Orange regulations.

The veteran underwent a VA general medical examination in 
September 1998.  The only portion of the report relevant to 
the claim is the skin portion wherein the examiner noted that 
the veteran complained of periodic rashes but remarked that 
the skin appeared to be normal at present.  

In a December 1997 letter to the veteran, the RO requested 
that he supply any record of medical treatment for his 
claimed skin rashes.  

In May 1999, the veteran underwent VA skin examination.  The 
examiner noted a review of the claims file.  During the 
examination, the veteran complained of intermittent skin 
rashes for the past 20 years and said that the rash could 
come and go in a matter of a couple of hours.  The examiner 
found the skin to be normal presently and concluded that such 
a rash as described by the veteran was not chloracne because 
it did not persist or leave a scar.  

The RO received additional clinical treatment reports 
reflecting treatment for various problems at various times; 
however, these records are silent for any skin rash.  

II.  Legal Analysis

The RO has met its duty to assist in the development of the 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In a Statement of the 
Case and the Supplemental Statement of the Case, the veteran 
and his attorney were given notice of the evidence necessary 
to substantiate the claim.  The hearing transcript has been 
associated with the claims folders.  The RO made reasonable 
efforts to obtain relevant records adequately identified and 
it appears that all evidence relative to the claim has been 
obtained and associated with the claims folders.  NPRC has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the claims folders. 

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease first noted after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era if, 
and only if, certain diseases become manifested to a degree 
of 10 percent or more within specified time limits.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(6) (2000); McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  The specified diseases are: chloracne 
and other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and certain soft 
tissue sarcomas.  38 C.F.R. § 3.309(e) (2000).  The medical 
evidence does not reflect that the veteran has any disease 
listed above.  Therefore, further analysis under 3.309(e) is 
unnecessary.  

The lay evidence suggests that the veteran has infrequent, 
intermittent skin rashes, which have been difficult to detect 
or diagnosis medically, because they have not appeared at the 
time of any examination or outpatient evaluation.  No rash 
was found during three VA examinations (1992, 1998, and 
1999).  Numerous outpatient treatment records contain no 
complaints or findings of any skin disease.  According to the 
veteran (transcript, page 23) he gets rashes a few times 
yearly and his spouse testified that they appear a couple of 
times per year (page 24).  The veteran has not identified any 
source of treatment for the rash, although he was asked to do 
so by the RO in a December 1997 letter.  Thus, the medical 
evidence does not indicate that there is any chronic skin 
condition.  

Although the veteran claims that he has intermittent skin 
rashes related to active service, the medical evidence 
indicates that there is no current skin disability.  The 
Board cannot use the veteran's opinion because lay persons 
are not competent to offer medical opinions on etiology of 
disease.  Espiritu v. Derwinski, 2 Vet. App. 140 (1993).  
After consideration of all the evidence of record, including 
the testimonial evidence, the Board finds that the 
preponderance of it is against the claim for service 
connection for skin rashes claimed as a result of exposure to 
Agent Orange.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for skin rashes, including a skin disorder 
due to exposure to Agent Orange is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

